Citation Nr: 1630989	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for thyroid cancer status post left neck dissection with total thyroidectomy, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1996 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO in Jackson, Mississippi.  The case is now appropriately before the Cheyenne, Wyoming RO. 

The issue of entitlement to an increased rating for degenerative disc disease of the cervical spine has been raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  During his service, the Veteran was exposed to radiation as a surface ship nuclear propulsions plant operator for three years and 8 months.

2.  Resolving reasonable doubt in the Veteran's favor, his thyroid cancer is a result of his in-service radiation exposure.


CONCLUSION OF LAW

The criteria of entitlement to service connection for thyroid cancer, claimed as due to non-ionizing radiation exposure, have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the claim is being granted, there is no need to discuss compliance as any error is non-prejudicial to the Veteran.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation. In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).
In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2, 4) .

Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.


Factual Background and Analysis

In September 2008, the Veteran filed a claim for service connection for thyroid cancer, "due to radiation exposure as a nuclear mechanic while stationed aboard the nuclear aircraft carrier USS Carl Vincent from October 1998 until September 2002."  The Veteran noted he was diagnosed in May 2007.  

A May 2009 RO memorandum containing information on the Veteran's radiation service connection claim noted that he served on the USS Carl Vincent from March 1998 to July 2002.  His metastatic papillary carcinoma of the thyroid was diagnosed in May 2007.  The memorandum noted that the dose assessment provided by the Naval Dosimetry Center was of DDE-Photon 00.299 rem.  The time between exposure and diagnosis of cancer was nine years.  The Veteran was noted to have no family history of cancer, contract work of an unknown occupation and tobacco use for more than 12 months but less than 7 years.  

In June 2009, the Director of Compensation Service submitted a request for an opinion on the Veteran's claim to the Under Secretary for Health.  It incorrectly noted that the Veteran was diagnosed with metastatic papillary carcinoma of the thyroid in May 2002.  It noted the Veteran underwent a total thyroidectomy and bilateral neck dissection and ablation with radioactive iodine.  The Veteran served as a radiation mechanic in an aircraft carrier engine room, with service records indicating occupational exposure between March 1998 and July 2002.  He received an accumulated effective dose equivalent of 0.299 rem.  A March 2009 letter from the Department of Navy indicated the same dose of DDE-photon of 0.299 rem.  He was noted to have been exposed to ionizing radiation from age 22 to 28 and to develop thyroid cancer approximately 5 years later.  He had an unremarkable family history.  The Director of Compensation Service requested a radiation dose estimate and an opinion on the likely nexus between his thyroid cancer and his radiation exposure.

In November 2009, the Director of Radiation and Physical Exposures (a physician) responded to the Director of Compensation Service's June 2009 request.  The Director of Radiation and Physical Exposures noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that the Veteran's exposure to ionizing radiation was responsible for his thyroid cancer.  The exposure dose used in the program was assumed to have occurred as a single acute dose in the earliest year of exposure (1998).  This assumption would increase the likelihood for causation of cancer in the IREP calculation.  The program calculated a 99th percentile value for the probability of causation of 2.52 percent.  The Director of Radiation and Physical Exposures provided a print out of the values and information used in the program and the program's response.  The Board notes that the Director incorrectly noted that the Veteran was diagnosed in 2008.  After changing this input on the IREP program the Veteran 99th percentile value for the probability of causation was of 2.53 percent.  Based on the information provided by the IREP, the Director of Radiation and Physical Exposures provided the opinion that it was unlikely that the Veteran's thyroid cancer could be attributed to radiation exposure received while in service.

In December 2009, the Director of Compensation provided an opinion.  Based on the "Chief Public Health and Environmental Hazard Officer's ...opinion stating that it was unlikely that the Veteran's thyroid cancer can be attributed to his exposure to ionizing radiation during service," and a review of the evidence in its entirety, the Director of Compensation found that there was "no reasonable possibility that the Veteran's cancer of the thyroid was the result of his occupational exposure to ionizing radiation during service."  Notably, when referring to the Chief Public Health and Environmental Hazard Officer, the Director of Compensation is referring to the opinion of the Director of Radiation and Physical Exposures' opinion. 

The Veteran provided an August 2010 statement from Dr. D.J., who is following him after his thyroid surgery.  Dr. D.J. noted that the etiology of the Veteran's thyroid cancer was unclear, but that thyroid cancer is "strongly associated with external radiation exposure."  Dr. D. J. noted that "there are probably multiple other reasons that can cause thyroid cancer that we just do not know about.  This makes it difficult to state with any type of certainty if this is service-related or not.  It is as likely as not that it was caused by his service."
In February 2012, the Vetera provided a letter regarding his appeal.  He noted that "the problem is that there is no way one way or the other to prove where my thyroid cancer came from.  Ionizing radiation doesn't leave a means of tracking it from one source to another.  I have discussed with many of my doctors and they agree that it is impossible to prove one way or the other (hence I only included one statement, that from my current endocrinologist)."  The Veteran argued that the data provided by the Director of Compensation Service did not invalidate his claim, and that although his exposure would result in a small likelihood of his getting thyroid cancer, the fact is that "ionizing radiation could very well have resulted in my thyroid cancer."  He stated that he "felt strongly that [his] exposure to ionizing radiation [was] a factor to [his development of] thyroid cancer."  He again noted that he had no family history of cancer, and that he had "studied the statistical breakdown of thyroid cancer and have found that for my gender and age it is fairly uncommon to develop thyroid cancer, which [led him to] believe that radiation played a factor, regardless of how small [his] dose."

The evidence in the claims file shows that the Veteran was diagnosed with thyroid cancer in 2007.  Thyroid cancer is a "radiogenic disease" under 38 C.F.R. § 3.311.  The Veteran has not argued that his cancer began during service, and a review of service treatment records shows that he was not treated for, and did not complain of, symptoms later associated with thyroid cancer, or diagnosed with thyroid cancer in service.  Similarly, he was not diagnosed with thyroid cancer within one year after separation from service.  As such, direct service connection for thyroid cancer, and service connection based on 38 C.F.R. § 3.309 are not warranted (the first or third options outlined above).

As thyroid cancer is considered a radiogenic disease, the Veteran's case met the requirements for consideration under the special development procedures for other radiogenic disease, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311(b).  The result of that development was a dose reconstruction by the Director of Radiation and Physical Exposures, and an advisory medical opinion that determined that it was unlikely that the Veteran's cancer was a result of his exposure to ionizing radiation in service.

According to the IREP calculations, at the most the Veteran's exposure to ionizing radiation in service had a 2.53 percent chance of causing his thyroid cancer.  According to his treating physician, thyroid cancer is a known radiogenic disease that likely has other unknown (to the medical community) causes.  Dr. D.J. felt that the etiology of the Veteran's thyroid cancer was "unclear" and that stating with "any type of certainty if [it] is service-related or not" is difficult.  But he felt that given that thyroid cancer is a radiogenic disease, that it was "as likely as not that it was caused by his service."  

As such, there are conflicting opinions: the IREP calculations showing that it is statistically unlikely that the Veteran's thyroid cancer was caused by his exposure to ionizing radiation, and a medical opinion from his treating endocrinologist that his thyroid cancer is "as likely as not" due to his service.  Lastly, the Veteran argues that although the IREP calculations found that he had only a 2.53 percent chance of having developed thyroid cancer from his ionizing radiation exposure, that there was still a change that this was the cause, and he still developed thyroid cancer without a family history of thyroid cancer, and at a young age. 

Given the above, the Board will resolve reasonable doubt in the Veteran's favor, and finds that his exposure to ionizing radiation in service contributed to his development of thyroid cancer.  As such, entitlement to service connection for thyroid cancer is warranted.  


ORDER

Entitlement to service connection for thyroid cancer, as a result of exposure to ionizing radiation, is granted, subject to the regulations governing the payment of monetary benefits.

____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


